DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld [US 2005/0115794] in view of Volny et al. [US 2018/0273188; Volny] and further in view of and Evans [US 2,496,460],

Per claim 1.   Zonneveld discloses a system, comprising: [Figs. 1-2]
an inflatable slide 12 having a head end 44, a toe end 50, a bottom side (e.g. tubes 24 and 28), and a top side (e.g. tubes 22 and 26); and 
a truss strap (e.g. 66) attached to the bottom side (e.g. tubes 24 and 28) of the inflatable slide near the toe end and the head end [Fig. 1 and para. 0011] teaches “Additional support to prevent inflatable evacuation slide 12 from buckling under heavy load is provided by a lower truss tube 62 and an upper truss tube 64 each of which comprises a U-shaped tube extending from lower main support tube 24 to lower main support tube 28. A plurality of truss straps 66 act as tension members to support inflatable evacuation slide 12 against buckling under heavy load.”  That, the truss strap extending longitudinally from the toe end to the head end when the inflatable slide is deployed, the truss strap configured to structurally support the inflatable slide during deployment.  
Zonneveld does not explicitly mention that the truss strap including at least one integrated yoke strap attached to the truss strap, wherein the truss strap is a first truss strap and a second truss strap, the second truss strap configured to structurally support the inflatable slide and at least one yoke strap restraint.
Volny teaches an evacuation slide comprises at least one integrated yoke strap (e.g. 180, 280, 380 and 480) extending from toe end to head end [Fig. 5], the truss strap, includes a first truss strap (e.g. head end strap 170) coupled between evacuation slide 110 and releasable restraint 150 and a second truss strap (e.g. 182 and 184) attached to the bottom side of the inflatable slide near toe end and head end, and at least one yoke strap restraint coupled to the bottom side of the inflatable slide, each of the at least one yoke restraint 128 being a releasable yoke restraint 150 having a first mating portion (e.g. portion 156) and a second mating portion (e.g. portion 158), the first mating portion 156 decoupled from the second mating portion in response to a predetermined tension force applied thereof [see Fig. 3B-3C) [para. 0029-0031].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the integrated yoke strap as taught by Volny to the system of Zonneveld, for the benefit of stabilizing and faster deployment of inflatable slide, because the yoke strap attached to the bottom side of the slider which able to hold the slider with certain steady while inflating and deploying.  
Zonneveld and Volny made obvious of the integrated yoke strap and above, except for not explicitly mention that the integrated yoke strap attached to the truss strap.  
Evans teaches a pneumatic float [Figs. 1-2] comprises harness 23 (e.g. integrated yoke strap) which attached to the strap 26 and the float [see Figs. 1-2 and 5 [col. 3, lines 3-20].  With that, the integrated yoke strap or harness 23 is capable of attached to the strap 26 or 66.  It would have been obvious to one having ordinary skills in the art before the effective filing dated of the claimed invention, to modify the attachment of integrated yoke strap to the truss strap as taught by Evans to the combination above, for the benefit of better support to inflatable slide, because with truss strap coupled to the integrated yoke strap the truss strap would secure at certain position and tension relative to the inflatable slide, to prevent any displacement of truss strap due to any heavy load applied to inflatable slide.  

Per claim 2.  Zonneveld and Volny made obvious above, Volny further teaches “A yoke attach strap 181 may be coupled between asymmetric yoke 180 and evacuation slide 110. Yoke attach strap 181 may be coupled between asymmetric yoke 180 and underside surface 118 of evacuation slide 110” [para. 0032; Fig. 3c].  That constitutes of at least one yoke strap restraint  each of the yoke strap restraint coupled to the bottom side of the inflatable slide and to at least one of the at least one integrated yoke strap.  

Per claim 3.  Zonneveld and the combination made obvious above, Zonneveld further teaches at least one truss pillow (e.g. 62 and 64) positioned between the truss strap (66) and the bottom side of the inflatable slide when the inflatable slide is deployed [see Fig. 1].

Per claim 4. Zonneveld and the combination made obvious above, Zonneveld further shows the at least one truss pillow (62 and 64) is in a formed of U-shaped which comprises two spaced-apart vertical tubes attached to the bottom side of inflatable slide, that constitutes of the truss pillow comprises two spaced-apart truss pillows.

Per claims 12. Zonneveld and the combination made obvious in claim 1 above, except for not explicitly mention of at least one restraint strap configured to control unfurling of the inflatable slide during deployment of the inflatable slide. Volny teaches strap 182 and 184 both coupled to yoke 180 and inflatable slide [Figs. 5-6 and para. 0031] and the at least one straps 182 and 184 are attached along the longitudinal of the inflatable slide [Fig. 5], for controlling the deployment of the inflatable slide.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the restraint straps used to control unfurling of the inflatable slide during deployment of the inflatable slide. 

Per claim 13.  Zonneveld and the combination made obvious above, except for not explicitly mention at least one restraint, each of the at least one restraint coupled to the bottom side of the inflatable slide and to one of the at least one restraint strap, the at least one restraint configured to control an inflation sequence during deployment of the inflatable slide.  Volny 188’ teaches “A yoke attach strap 181 may be coupled between asymmetric yoke 180 and evacuation slide 110. Yoke attach strap 181 may be coupled between asymmetric yoke 180 and underside surface 118 of evacuation slide 110” [para. 0032; Fig. 3C] the yoke attach strap 181 (e.g. restraint) configured to couple to bottom side of the inflatable slide and to one of strap restraint (e.g. restraint strap 182 and 184), and the combination provide better deployment of inflatable slide during strong wind. Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the restraint in combination with restraint strap described above can be used to control unfurling of the inflatable slide during deployment of the inflatable slide, because the restraint surely coupled to both the inflatable slide and yoke strap restraint.    

Per claim 14.  Zonneveld and the combination made obvious in claim 1 above, Zonneveld mentions that a plurality truss straps 66 configured to apply tension to the inflatable slide against any buckling under heavy load, Volny teaches at least one integrated yoke strap 180 attached along the inflatable slide for better deployment in high wind condition.  The combination described above, would provide better restraint along a whole length of the inflatable slide during deployment. 
 
5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld [US 2005/0115794] in view of Volny et al. and Evans, and further in view of Volny et al. [US 2018/0194482; Volny]. 

Per claim 5. Zonneveld and the combination made obvious above, Zonneveld discloses the truss strap extends longitudinally along the bottom side of the inflatable slide from the toe end to the head end when is deployed, except for not explicitly mention the truss strap extends along a center of the bottom side of the inflatable slide.  Volny 482’ teaches an inflatable slide [Fig. 4A] includes a truss strap 429 extends along a center of the bottom side of the slide [para. 0033].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to have a truss strap extends along a center of slide as taught by Volny to the combination above, for the benefit of better stabilization to the slide, because the center of the slide is the most important region of the slide in term of weakness and strengthen to the slide when load applied.   

Per claim 6.   Zonneveld and the combination made obvious above, Volny 188’ shows the integrated yoke strap comprises two spaced-apart integrated yoke straps (e.g. 182 and 184; see Fig. 6).  

6.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld in view of Volny 188’ and Evans as applied to claim 1 and further in view of Fisher [US 4,434,870]. 

Per claim 8.   Zonneveld and combination made obvious above, except for not explicitly mention that the first truss strap and the second truss strap are parallel.  Fisher an evacuation slide device and shows the first truss strap 94 and the second truss strap 96 are parallel at the bottom of the slide [Fig. 4].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to arrange the first and second truss straps in parallel at the bottom of the slide as taught by Fisher to the combination above, for the benefit of increase the support, because both parallel truss straps on each side of the slide would help balance the slide during deployment. 

Per claim 9.  Zonneveld and the combination made obvious above, Volny 188’ further shows the at least one integrated yoke strap comprises two spaced-apart integrated yoke straps (e.g. 182 and 184; Fig. 6).

Per claim 10. Zonneveld and the combination made obvious above, Volny 188’ further shows the at least one second integrated yoke strap comprises two spaced-apart integrated yoke straps (e.g. 182 and 184; Figs. 5-6).

7.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zonneveld in view of Volny 188’ and Evans as applied to claim 1 and further in view of Haynes et al. [US 2018/0273192; Haynes].

Per claim 16. Zonneveld and the combination made obvious above, except for not explicitly mention the first mating portion has an adjustment fastener that provides a variable strength restraint where a resistance strength of said releasable restraint is adjusted or varied by manipulation of the adjustment fastener.  Haynes teaches a releasable restraint 160 [Fig. 3C] includes an adjustment fastener 166 [para. 0030].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the adjustment fastener to the releasable restraint as taught by Haynes to the combination above, for the advantage of convenience that user may be able to change the slide deployment force, such as fast or slow dependent on the weather condition or environment at the time of deployment of the slide. 

Response to Arguments
8.	Applicant’s arguments with respect to amendment have been considered.  These newly added limitations are being further addressed in the rejections above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685